Citation Nr: 1503564	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (evaluation) for right knee strain, meniscus degeneration, and chondromalacia patella.

2.  Entitlement to a higher (compensable) initial disability rating (evaluation) for left knee strain.

3.  Entitlement to a higher (compensable) initial disability rating (evaluation) for synovitis of the right wrist.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 2000 to January 2008, which included tours of duty in Iraq from August 2006 to October 2007 and March 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral knee strain with a 0 percent (i.e., non-compensable) initial rating effective September 28, 2010 (the day the original disability claim was received), granted service connection for synovitis of the right wrist with a 0 percent (i.e., non-compensable) initial rating effective September 28, 2010, and denied service connection for sleep apnea.  

Evidence of record shows that the Veteran has been diagnosed with bilateral knee strain and right knee meniscus degeneration and chondromalacia patella.  The RO adjudicated the claim for the bilateral knee disabilities as one issue; however, the Board has recharacterized the bilateral knee disabilities as separate issues on appeal to accurately reflect the separate and distinct diagnoses and separate major joints.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
On the April 2012 VA Form 9, the Veteran requested a Travel Board hearing; however, the Veteran did not appear for the October 2014 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the right knee disability has been manifested by noncompensable limitation of motion; locking of the knee; pain; stiffness and weakness; and effusion into the joint, but no recurrent subluxation or lateral instability.

2.  For the entire rating period on appeal, the left knee disability has been manifested by noncompensable limitation of motion; locking of the knee; pain; stiffness and weakness; and effusion into the joint, but no recurrent subluxation or lateral instability.

3.  For the entire rating period on appeal, the right wrist disability has been manifested by limitation of right wrist motion (with dorsiflexion of 60 to 70 degrees and palmar flexion of 50 to 60 degrees), flare-ups, pain, and weakness, but no ankylosis.

4.  The Veteran engaged in combat with the enemy during service.

5.  There is clear and convincing evidence that the Veteran did not exhibit symptoms of sleep apnea during service.

6.  The Veteran's current sleep apnea was manifested after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a disability rating of 20 percent for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a disability rating of 20 percent for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a disability rating of 10 percent for the right wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

4.  Sleep apnea was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2011 notice letter sent prior to the initial denial of the service connection claim for sleep apnea, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  

In this case, the Veteran is also challenging the initial disability ratings assigned for the right knee disability, left knee disability, and right wrist disability following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board finds that VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran was provided with an October 2012 VA medical examination in connection with the service connection claim for sleep apnea.  This medical opinion was based on an accurate history of the sleep apnea, as provided through an interview of the Veteran and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and nature and current severity of the sleep apnea when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion on the sleep apnea are adequate, and no further medical examination or medical opinion is needed.    

VA also provided the Veteran with VA medical examinations in connection with the initial rating for the right knee disability, left knee disability, and the right wrist disability in September 2011 and October 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The medical examiners reviewed the claims file and took a thorough and accurate history of the bilateral knee disabilities and right wrist disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners considered the Veteran's subjective complaints as related to current bilateral knee and right wrist symptomatology and its effects on his daily life, and performed thorough examinations.  There is neither allegation nor indication of a material change in condition of the knee disabilities or right wrist disability since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Right Knee Disability

For the entire initial rating period, the right knee disability has been rated at 0 percent under the criteria at 38 C.F.R. § 4.71a, DC 5260 for noncompensable limitation of flexion.  The Veteran contends that he still has bilateral knee problems due to a torn ligament.  After taking a thorough and accurate history of the knee disability from the Veteran, performing a thorough examination, and reviewing the claims file, including magnetic resonance imaging (MRI) test results, the October 2012 VA examiner diagnosed the Veteran with a right knee strain, meniscus degeneration and chondromalacia.  There is no evidence in the service treatment records or post-treatment records of a torn knee ligament.  The October 2012 VA examiner also noted that imagining studies showed no evidence of degenerative or traumatic arthritis.  

A March 2006 MRI test of the right knee shows degenerative signal within the menisci without evidence of definite meniscal tear.  There is no other MRI of the right knee of record.  Although there is no record of a definite meniscal tear, the Board notes that for the entire rating period on appeal the knee disability has been manifested by symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258, regardless of the specific clinical finding of meniscal tear.  The disability need not meet all of the criteria under DC 5258 if, as is the case here, there are findings sufficiently characteristic to identify the disability.  See 38 C.F.R. § 4.21 (2014).   
 
DC 5258 allows for higher (single and maximum) 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  After review of the lay and medical evidence of record, the Board finds that for the entire initial rating period the right knee symptoms more nearly approximate the criteria for a 20 percent rating under DC 5258.  Service treatment records dated in November 2005 and February 2006 show complaints of knee locking.  VA Medical Center (VAMC) treatment records dated in November 2010, the September 2011 VA examination report, and the October 2012 VA examination report show complaints of knee pain.  Service treatment records dated in November 2005, and  the September 2011 and October 2012 VA examination reports also show complaints of knee swelling. 

The Veteran in this case may not be assigned separate ratings for the right knee disability under both DC 5260 (limitation of flexion), or DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5260 or DC 5261.  The right knee disability has been manifested by joint "locking," painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both 5260, or DC 5261, and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under DC 5260 or DC 5261 is not possible.

The Board will next consider whether the criteria for a separate rating under 
DC 5257 for recurrent subluxation or lateral instability have been met.  Under 
DC 5257, a 10 percent rating is assigned when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  The VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - Diagnostic Code 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding.  See VAOPGCPREC 23-97, 9-98.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding instability of the right knee during any part of the rating period.  The September 2011 and October 2012 VA examination reports note no evidence of recurrent subluxation.  The September 2011 VA examination report also notes that the Veteran reports symptoms of the knee giving way; however, the September 2011 VA examiner conducted a physical examination and found no instability.  The Board notes that "giving way" is a different symptom than subluxation or instability and more closely resembles weakness in the knee than instability.  The October 2012 VA examiner conducted joint stability tests and found normal anterior, posterior, and medial-lateral stability.  There is no other lay or medical evidence of record of right knee recurrent subluxation or lateral instability.  In consideration of the foregoing, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the right knee disability has been manifested by recurrent subluxation or lateral instability.

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5260 for limitation of flexion have been met.  Under DC 5260, a 30 percent rating is assigned for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of the record, the Board finds that the evidence does not support the assignment of a higher rating than 20 percent under DC 5260 for limitation of leg flexion for the entire rating period.  The September 2011 VA examination report notes right knee flexion to 125 degrees with no pain and no additional limitation of motion after repetitive use.  The October 2012 VA examination report notes right knee flexion to 135 degrees with no pain and no additional limitation of motion after repetitive use.  These findings do not even meet the criteria for the minimum compensable (10 percent) rating under DC 5260; therefore, the Board finds a higher rating than 20 percent under DC 5260 is not warranted for the entire rating period on appeal.  

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5261 for limitation of extension have been met.  Under DC 5261 a 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that the evidence is against the assignment of a higher rating than 20 percent under DC 5261 for limitation of right leg extension for the entire rating period.  The September 2011 and October 2012 VA examination reports note no limitation of right knee extension, no objective evidence of painful motion, and no additional right knee limitation of motion after repetitive use.  These findings do not meet the criteria for even the minimum compensable (10 percent) rating under DC 5261; therefore, the Board finds a higher rating under DC 5261 is not warranted for the entire rating period on appeal.  

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the right knee disability for the rating period.  There is no competent evidence of right knee ankylosis so as to warrant a higher rating under DC 5256.  The range of motion testing evidence shows the right knee flexion is from 0 to 125 degrees or greater for the entire rating period; therefore, as the Veteran does not have ankylosis of the right knee, a higher rating under DC 5256 for ankylosis of the right knee is not warranted.  

The evidence does not show a meniscectomy of the right knee or that the knee disability has been otherwise manifested by removal of the symptomatic semilunar cartilage (i.e., meniscus) so as to warrant a rating under DC 5259.  See September 2011 and October 2012 VA examination reports.  A separate rating, in addition to DC 5258, may not be assigned under DC 5259, because the symptoms of frequent joint "locking," pain, and effusion would also constitute "symptomatic" cartilage removal residuals ratable under DC 5259.  The right knee disability has already been assigned a rating under DC 5258 for the residual symptoms associated with the right knee disability that encompasses dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion.  DC 5259 requires removal of the semilunar cartilage that is "symptomatic"; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Because of the overlapping symptoms, granting a separate rating for the same overlapping manifestations, specifically pain, effusion, and locking, of the right knee disability under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5259 in this case is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent).  

With regard to additional potentially applicable Diagnostic Codes, there is no evidence of impairment of the tibia and fibula so as to warrant a separate or higher rating under DC 5262.  The evidence does not show genu recurvatum, and, additionally, the maximum disability rating under DC 5263 is 10 percent; therefore, a separate rating under DC 5263 for genu recurvatum is not warranted for the entire rating period.  
Analysis of Initial Rating for Left Knee Disability

For the entire initial rating period, the left knee disability has been rated at 0 percent under the criteria at 38 C.F.R. § 4.71a, DC 5260 for noncompensable limitation of flexion.  The Veteran contends that he still has bilateral knee problems due to a torn ligament.  After taking a thorough and accurate history of the knee disability from the Veteran, performing a thorough examination, and reviewing the claims file, including MRI test results, the October 2012 VA examiner diagnosed the Veteran with a left knee strain.  There is no evidence in the service treatment records or post-treatment records of a torn knee ligament.  The October 2012 VA examiner also noted that imagining studies showed no evidence of degenerative or traumatic arthritis.  

A December 2005 MRI test of the left knee shows a normal left knee.  There is no other MRI of the left knee of record.  Although there is no record of a meniscal tear, the Board notes that for the entire rating period on appeal the knee disability has been manifested by symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258, regardless of the specific clinical finding of meniscal tear.  The disability need not meet all of the criteria under DC 5258 if, as is the case here, there are findings sufficiently characteristic to identify the disability.  See 38 C.F.R. § 4.21 (2014).   
 
DC 5258 allows for higher (single and maximum) 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  After review of the lay and medical evidence of record, the Board finds that for the entire initial rating period the left knee symptoms more nearly approximate the criteria for a 20 percent rating under DC 5258.  Service treatment records dated in November 2005 show complaints of knee locking.  VA Medical Center (VAMC) treatment records dated in November 2010, the September 2011 VA examination report, and the October 2012 VA examination report show complaints of knee pain.  Service treatment records dated in November 2001 and November 2005, and the September 2011 and October 2012 VA examination reports also show complaints of knee swelling. 

The Veteran in this case may not be assigned separate ratings for the left knee disability under both DC 5260 (limitation of flexion), or DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5260, or DC 5261.  The left knee disability has been manifested by joint "locking," painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both 5260, or DC 5261, and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under DC 5260 or DC 5261 is not possible.

The Board will next consider whether the criteria for a separate rating under 
DC 5257 for recurrent subluxation or lateral instability have been met.  Under 
DC 5257, a 10 percent rating is assigned when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  The VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - Diagnostic Code 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding.  See VAOPGCPREC 23-97, 9-98.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding instability of the left knee during any part of the rating period.  The September 2011 and October 2012 VA examination reports note no evidence of recurrent subluxation.  The September 2011 VA examination report also notes that the Veteran reports symptoms of the knee giving way; however, the September 2011 VA examiner conducted a physical examination and found no instability.  The Board notes that "giving way" is a different symptom than subluxation or instability and more closely resembles weakness in the knee than instability.  The October 2012 VA examiner conducted joint stability tests and found normal anterior, posterior, and medial-lateral stability.  Service treatment records dated in November 2005 show one isolated complaint of left knee instability; however, a physical examination at that time showed no instability.  There is no other lay or medical evidence of record of left knee recurrent subluxation or lateral instability.  In consideration of the foregoing, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the left knee disability has been manifested by recurrent subluxation or lateral instability.

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5260 for limitation of flexion have been met.  Under DC 5260, a 30 percent rating is assigned for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of the record, the Board finds that the evidence does not support the assignment of a higher rating than 20 percent under DC 5260 for limitation of left leg flexion for the entire rating period.  The September 2011 VA examination report notes left knee flexion to 125 degrees with no pain and no additional limitation of motion after repetitive use.  The October 2012 VA examination report notes normal flexion with no pain and no additional limitation of motion after repetitive use.  These findings do not even meet the criteria for the minimum compensable (10 percent) rating under DC 5260; therefore, the Board finds a higher rating than 20 percent under DC 5260 is not warranted for the entire rating period on appeal.  

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5261 for limitation of extension have been met.  Under DC 5261 a 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.
After review of the lay and medical evidence of record, the Board finds that the evidence is against the assignment of a higher rating than 20 percent under DC 5261 for limitation of left leg extension for the entire rating period.  The September 2011 and October 2012 VA examination reports note no limitation of left knee extension, no objective evidence of painful motion, and no additional left knee limitation of motion after repetitive use.  These findings do not meet the criteria for even the minimum compensable (10 percent) rating under DC 5261; therefore, the Board finds a higher rating under DC 5261 is not warranted for the entire rating period on appeal.  

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the left knee disability for the rating period.  There is no competent evidence of left knee ankylosis so as to warrant a higher rating under DC 5256.  The range of motion testing evidence shows the left knee flexion is from 0 to 125 degrees or greater for the entire rating period; therefore, as the Veteran does not have ankylosis of the left knee, a higher rating under DC 5256 for ankylosis of the left knee is not warranted.  

The evidence does not show a meniscectomy of the left knee or that the knee disability has been otherwise manifested by removal of the symptomatic semilunar cartilage (i.e., meniscus) so as to warrant a rating under DC 5259.  See September 2011 and October 2012 VA examination reports.  A separate rating, in addition to DC 5258, may not be assigned under DC 5259, because the symptoms of frequent joint "locking," pain, and effusion would also constitute "symptomatic" cartilage removal residuals ratable under DC 5259.  The left knee disability has already been assigned a rating under DC 5258 for the residual symptoms associated with the left knee disability that encompasses dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion.  DC 5259 requires removal of the semilunar cartilage that is "symptomatic"; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking.  Esteban at 261.  Because of the overlapping symptoms, granting a separate rating for the same overlapping manifestations, specifically pain, effusion, and locking, of the left knee disability under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5259 in this case is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent).  

With regard to additional potentially applicable Diagnostic Codes, there is no evidence of impairment of the tibia and fibula so as to warrant a separate or higher rating under DC 5262.  The evidence does not show genu recurvatum, and, additionally, the maximum disability rating under DC 5263 is 10 percent; therefore, a separate rating under DC 5263 for genu recurvatum is not warranted for the entire rating period.  

Analysis of Initial Rating for Right Wrist Disability

For the entire initial rating period, the right wrist disability is actually rated at 0 percent under the rating criteria at 38 C.F.R. § 4.71a, DC 5003, notwithstanding the assignment of DC 5215 in the October 2011 Rating Decision.  The Board finds that the right wrist disability was not actually rated under DC 5215 because the criteria found at DC 5215 are for limitation of motion, ranging from dorsiflexion less than 15 degrees to palmar flexion limited in line with forearm.  Neither the October 2011 Rating Decision nor the evidence of record reflect any evidence of limitation of motion to the extent required for a rating under DC 5215. 
  
Although DC 5003 does not provide for a 0 percent rating, based on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 0 percent rating was derived, and the noncompensable ranges of motion findings in this case, the Board finds the initial wrist rating was in fact based on the criteria found at 38 C.F.R. § 4.71a, DC 5003.  Accordingly, the Board will change the DC to 5003 because it more accurately rates on symptoms of wrist flare-ups, pain, and weakness.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Additionally, the use of DC 5003 is more favorable to the Veteran because it permits a 10 percent rating based on painful, but noncompensable limitation of motion of the right wrist, rather than a 0 percent rating based only on limitation of motion.  

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for  x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  

Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under DC 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2014).

The Veteran contends that he still has wrist pain and it still pops in and out due to the injury.  As discussed below, these symptoms were considered when assigning the initial rating.  The Veteran has not contended that the right wrist disability has worsened at any time during the appeal; rather, he contends that the right wrist disability has not been given full consideration.

The October 2012 VA examination report notes that imaging studies of the right wrist have been performed and show no evidence of degenerative or traumatic arthritis and reports the diagnosis of recurrent right wrist strains.  Because the Veteran is right-hand dominant, the right upper extremity is the major extremity for rating purposes.  See September 2011 VA medical examination report; October 2012 VA examination report.
After review of the lay and medical evidence of record, the Board finds that for the entire initial rating period painful flare-ups cause noncompensable limitation of motion of the right wrist, which more nearly approximates the criteria for a 10 percent rating under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Burton, 25 Vet. App. at 5.  During the September 2011 VA examination, the Veteran reported experiencing flare-ups, on average, every two to three weeks for one to two days each.  The Veteran reported that the flare-ups were caused by prolonged typing and treated with ice.  During the October 2012 VA examination, the Veteran reported experiencing pain, weakness, and moderate flare-ups, on average, once every two months for about a week each.  The Veteran reported that the flare-ups caused pain and were treated by wearing a wrist brace.  The Veteran reported that right wrist pain began during active service after typing too much on a desk that was too high.  The Veteran is competent to report symptoms of flare-ups and pain related to the right wrist because such symptoms are capable of lay observation.  See Layno, 6 Vet. App. 465.  

The September 2011 and July 2012 VA examiners did not opine on the degree of limitation of motion the Veteran would experience during flare-ups.  The September 2011 VA examination report shows dorsiflexion to 70 degrees without pain, and right wrist palmar flexion to 50 without pain.  The October 2012 VA examination report shows dorsiflexion to 60 degrees without pain, and right wrist palmar flexion to 60 degrees without pain, with no additional limitations after repetition.  The limitation of motion of the right wrist demonstrated is noncompensable under DC 5215; however, the rating criteria provide for a 10 percent rating when there is evidence of painful motion of the right wrist limited to a noncompensable degree under DC 5003.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that there is evidence of painful, noncompensable limitation of motion of the right wrist for the entire initial rating period, based on the Veteran's competent reports of frequent painful flare-ups.  38 C.F.R. §§ 4.3, 4.7.  A 10 percent rating is the maximum schedular rating available for painful, noncompensable limitation of motion of one major joint under DC 5003.

The Board will next consider whether manifestations of the right wrist disability more closely approximate ankylosis of the wrist under DC 5214.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under DC 5214 for ankylosis of the major wrist, a 30 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is provided for ankylosis in any other position except favorable.  A 50 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that manifestations of the right wrist disability more closely approximate ankylosis of the wrist under DC 5214 at any time.  As discussed above, at the VA examinations, some noncompensable limitation of right wrist range of motion was demonstrated; however, the limitation of right wrist motion was not so severe as to more closely approximate right wrist ankylosis.  The October 2012 VA examiner specifically noted that there were no signs of right wrist ankylosis.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the right and left knee disabilities, which have been manifested by noncompensable limitation of motion; locking of the knee; pain; giving way, stiffness, and weakness; and effusion into the joint.  The 20 percent schedular rating under DC 5258 specifically contemplates meniscal tear with frequent episodes of "locking," pain, and effusion into the joint.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the right and left knee to the schedular criteria, the right and left knee symptoms and related functional impairment, to include interference with driving, walking, and standing, are fully contemplated in the current schedular ratings; therefore, because the schedular rating criteria are adequate to rate the right and left knee disabilities, no extraschedular referral is warranted.

In this case, the Board finds that the symptomatology and impairment caused by the right wrist disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating under DC 5003.  The schedular rating criteria under DC 5003 provide for disability ratings based on the painful limitation of range of motion.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated, via the range of motion findings, as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of noncompensable limitation of range of motion, flare-ups, pain, popping, and weakness were considered when awarding the 10 percent schedular rating for the right wrist disability.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement (i.e., popping), and fatigability.  Therefore, the symptoms, manifestations, and functional impairment related to the right wrist disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5003 for the entire rating period.  The schedular criteria also provide for disability ratings for more severe limitation of motion of ankylosis, which the Veteran does not have.  For these reasons, the Board finds that the schedular criteria are adequate to rate the right wrist disability, and referral for consideration of extraschedular rating is not necessary.
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  The Veteran's sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Sleep Apnea Analysis

The Veteran contends that he had sleep apnea during and since service.  The Veteran contends that although sleep apnea was only officially diagnosed after service separation, it was also addressed during active service.

The Board finds that the Veteran engaged in combat with the enemy during service.  Service personnel and treatment records show that the Veteran served in Iraq from August 2006 to October 2007 and March 2003 to June 2003, was awarded a Combat Action Badge, and has combat service.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the Veteran had combat service; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable.  

The Board finds that the Veteran has a current disability of sleep apnea.  VAMC records dated in September 2010 note clinical features suggestive of obstructive sleep apnea and VAMC records dated in November 2010 show a diagnosis of sleep apnea, which was based on diagnostic testing.

After a review of the evidence, lay and medical, the Board finds that there is clear and convincing evidence that sleep apnea did not have its onset during service.  On an October 2007 Post-Deployment Health Assessment form the Veteran checked "Yes" when asked if he still feels tired after sleeping; however, service treatment records before and after this single entry are otherwise absent of any complaint, diagnosis, or treatment of sleep apnea.  On a June 2003 Post-Deployment Health Assessment form the Veteran checked "No" when asked if he still feels tired after sleeping.  On the July 2003, May 2003 and January 2004 Post-Deployment Health Assessment forms, the Veteran reported no medical problems or current concerns about his health.  Service treatment records dated November 2005 note that the Veteran complained of knee pain, but reported that he was not feeling fatigued.  On the January 2008 Post-Deployment Health Assessment form the Veteran checked "No" when asked if he had problems sleeping or still feels tired after sleeping; however, the Veteran did check "Yes" to indicate that he had swollen, stiff or painful joints and back pain.  During the January 2008 service separation examination, the Veteran did not complain of sleep problems; however, the Veteran did report a number of other complaints (e.g., right elbow pain, lower back pain, bilateral ankle pain/swelling, bilateral knee pain, left shoulder pain, and recurrent kidney stones).  In light of the service treatment records showing only one isolated complaint of sleep problems during service, and no complaints of sleep problems during the service separation examination, despite the Veteran's contention that sleep apnea was "addressed" during service, the Board finds that there is clear and convincing evidence against finding that sleep apnea began during service. 

The Board finds that sleep apnea is a condition that would have ordinarily been recorded during service.  The complete service treatment records appear to be complete, as they cover the period of service and reflect complaints and treatment for specific disorders during service.  During service the Veteran reported specific history or complaints of other disorders, including right elbow pain, lower back pain/lumbago, bilateral ankle pain/swelling, bilateral knee pain, left shoulder pain, and recurrent kidney stones.  Service treatment records also reflect complaint, findings, or histories of swelling of the hands, pain and limitation of motion of the right hand and finger (diagnosed as right hand/wrist synovitis and right finger sprain/fracture), sinusitis, viral syndrome, pharyngitis/nasopharyngitis, report of excessive bleeding, mouth pain and cold sores, muscle pull to the left groin, vomiting and stomach pain assessed as possible gastroenteritis, headaches and stomache aches assessed as possible dehydration versus food poisoning, positive PPD (tuberculin test), and astigmatism.

These reports and findings during service, as recorded in the service treatment records, were generated contemporaneous to service, so are close in time to the claimed event of sleep apneas during service, so are likely to accurately reflect the Veteran's contemporaneous reporting and findings regarding his physical condition at that time that do not rely on remote memory.  The service treatment entries that reflect complaints and treatment for a wide array of other specific disorders, notably, do not reflect complaints or findings of a breathing disorder or sleep disorder.  The service treatment record entries, both lay reports of history and complaints and clinical or medical findings and diagnoses, that do not include sleep disorder, respiratory disorder, or sleep apnea symptoms, are of significant probative value and weigh against the credibility of the Veteran's later, post-service lay account of having experienced symptoms of sleep apnea during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  

The fact that the Veteran did report other specific symptoms throughout service, including in in November 2005 and January 2008, but did not at the same time report sleep problems, tends to show he did not have sleep disorder symptoms during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board further finds that the weight of the evidence is against finding that sleep apnea is otherwise causally or etiologically related to service.  The earliest evidence of sleep apnea included in the record is dated in September 2010, approximately two years and eight months after service separation.  The over two-year period between service and the onset of sleep apnea is one factor that weights against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).
  

Also, on the question of nexus between current sleep apnea and service, after a thorough examination of the Veteran and review of the claims file, the October 2012 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by an event during military service.  In support of the medical opinion, the October 2012 VA examiner noted that there was no evidence of sleep apnea during military service and that feeling tired after sleeping (as the Veteran reported on the October 2007 Post-Deployment Health Assessment form) is not confirmation of a sleep apnea condition.  The October 2012 VA examiner's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.  

With regard to the Veteran's contention that sleep apnea began in service, the Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  Sleep apnea requires specialized, objective testing to diagnose, and the Veteran is not capable of conducting such a sleep study on himself.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The October 2012 VA examiner, who has specialized training and expertise, provided a negative medical opinion regarding the probability of a relationship between the Veteran's sleep apnea and service.  The Board finds that 

the evidence weighs against finding that sleep apnea was causally or etiologically related to service; therefore, service connection for sleep apnea must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A higher initial rating of 20 percent for the right knee disability, but no higher, for the entire rating period on appeal, is granted.

A higher initial rating of 20 percent for the left knee disability, but no higher, for the entire rating period on appeal, is granted.

An initial disability rating of 10 percent for the right wrist disability for the entire initial rating period is granted.

Service connection for sleep apnea is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


